Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 09, 2014

The Court of Appeals hereby passes the following order:

A14A2288. RANDY HUDSON v. THE STATE.

      A jury found Randy Hudson guilty of armed robbery and other offenses, and
we affirmed his convictions in an unpublished opinion. See Case No. A96A2170
(decided January 15, 1997). Hudson subsequently filed a motion for an out-of-time
appeal. After the trial court denied his motion, Hudson filed this appeal. We lack
jurisdiction.
      Because Hudson has already had a direct appeal, he cannot appeal from the
trial court’s denial of his motion for an out-of-time appeal. See Richards v. State,
275 Ga 190 (563 SE2d 856) (2002). Accordingly, this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           10/09/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.